M A N D A T E
TO THE 343RD DISTRICT COURT of BEE COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 20th day of
November, 2014, the cause upon appeal to revise or reverse your judgment between

Franklin Jones,                                                              Appellant,
                                           v.
Trina L. Velasquez                                                            Appellee.
CAUSE NO. 13-14-00541-CV                                     (Tr.Ct.No. B-12-1304-CV-C)

was determined; and therein our said Court made its order in these words:

                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

November 20, 2014.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 3rd day of February, 2015.




                                                Dorian E. Ramirez, CLERK